OPINION
By THE COURT:
Submitted on motion of plaintiff-appellant for an order releasing the appeal bond given herein and discharging the principal and surety thereon for the reason that the said appeal bond was given to p.erfect an appeal on questions of law and fact, which appeal was ordered dismissed as it was not a law and fact case, but the appeal was allowed to stand on *109questions of law. The plaintiff has filed no brief and cited no authorities to support his contention. Among the purposes enumerated for the giving of a supersedeas bond as stated in §13223-14 GC.
Decided January 31, 1946.
“* * * The party appealing shall abide and perform the order and judgment of the appellate court and pay all money,, costs and damages which may be required of or awarded against him upon the final determination of said appeal * *
Since the appeal is still pending the costs have not been determined, nor paid and since the bond was given for this purpose as well as other reasons, the bond cannot be released at this time. The motion is accordingly overruled.
HORNBECK, P. J., WISEMAN and MILLER, JJ., concur.